Citation Nr: 0505459	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative left 
pelviureteric junction obstruction.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle fracture.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 






INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Service connection for postoperative left pelviureteric 
junction obstruction was denied in a November 1990 rating 
decision as not being incurred in or aggravated by active 
service. That decision was not appealed and is now final.

2.  Evidence submitted subsequent to the November 1990 rating 
decision either does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Service connection for residuals of a right ankle 
fracture was denied in a July 1972 rating decision as not 
being shown by the evidence of record. That decision 
was not appealed and is now final.

4.  Evidence submitted subsequent to the July 1972 rating 
decision either does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence have not been presented 
subsequent to the November 1990 RO decision, and the claim 
for service connection for postoperative left pelviureteric 
junction obstruction may not be reopened.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5104, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (for applications filed prior to August 
29, 2001), 3.159, 20.302 (2004).

2.  New and material evidence have not been presented 
subsequent to the July 1972 RO decision, and the claim for 
service connection for residuals of a right ankle fracture 
may not be reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5104, 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156 (for 
applications filed prior to August 29, 2001), 3.159, 20.302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in 
December 2003, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002 

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The December 2003 letter 
essentially encouraged the veteran to identify any available 
evidence to support his claim.

It is noted that the original rating decision on appeal was 
in February 2002.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until December 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  



Background

The veteran continues to claim that he now suffers from 
residuals of an in-service right ankle fracture, and a post-
operative left pelviureteric junction obstruction he claims 
he suffered during service.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A July 1972 rating decision denied service connection for a 
fracture of the right ankle.  The rating decision observed 
that according to service medical records in February 1970 
the veteran was X-rayed for a possible fracture of the right 
ankle.  A subsequent X-ray indicated that a previously 
suspected fracture was felt to be only a normal sclerosis and 
overlapping trabeculations without the presence of a 
fracture.  The veteran did not appeal this decision to the 
Board and it became final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence of record at the time of the July 1972 rating 
decision consisted of the veteran's service medical records 
and an indication that he failed to report for a scheduled VA 
examination.  

A November 1990 rating decision denied service connection for 
a post-operative left pelviureteric junction obstruction.  
The rating decision observed that the veteran's service 
medical records were negative for complaints or treatment of 
a kidney complaint.  The veteran's kidney condition was first 
diagnosed in August 1975, and VA surgically treated it at 
that time.  The veteran did not appeal this decision to the 
Board and it became final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence of record at the time of the November 1990 rating 
decision consisted of the veteran's service medical records, 
an August 1975 VA hospital summary indicating surgical 
treatment of a left pelviureteric junction obstruction, VA 
outpatient treatment records dated in 1974 and 1975, and the 
report of an October 1990 VA examination.  The October 1990 
examination report provides that the veteran reported left 
kidney surgery in 1970, during his service.  The pertinent 
diagnosis was status-post left kidney surgery; left flank 
pain, transitory, etiology undetermined; and polyuria, 
recurrent, etiology undetermined.

Evidence submitted after the final VA rating decisions 
includes various VA outpatient treatment reports and VA 
examinations that pertain to conditions other than those on 
appeal.  The veteran also submitted duplicate copies of his 
service medical records and the October 1990 VA examination 
report. 

The report of an August 2003 VA examination provides that the 
examiner reviewed the veteran's claims file.  On physical and 
X-ray examinations, the right ankle was entirely normal.  The 
examiner concluded that the veteran was having mechanical 
pain due to an in-service fracture of the right ankle.  The 
pertinent diagnosis was residuals of right ankle fracture 
manifested by mechanical pain.  

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2004) 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).

Analysis

The RO denied service connection for residuals of a right 
ankle fracture in July 1972 and for postoperative left 
pelviureteric junction obstruction in November 1990.  The 
veteran was notified of these decisions and advised of his 
procedural and appellate rights.  He did not appeal and these 
decision are now final.  Accordingly, the veteran must 
produce new and material evidence in order to reopen his 
claims for service connection. 

The evidence must show three things for entitlement to 
service connection for VA compensation: a current disability; 
a disease or injury that occurred in service or was 
aggravated in service; and a link between the current 
disability and the in-service disease or injury.

The RO's July 1972 denial of service connection for residuals 
of a right ankle fracture was based upon the fact that the 
evidence of record did not show that the veteran had 
sustained a fracture of the right ankle in service, only a 
sprain. Medical records added to the file since the July 1972 
rating decision are new, in that they had not previously been 
submitted to agency decision makers. However, that evidence, 
with one exception, fails to support a link between a current 
right ankle condition and the claimed right ankle fracture. 
The physician who examined the veteran in August 2003 did 
conclude that the veteran was having mechanical pain due to 
an inservice fracture of the right ankle. As already 
mentioned, however, the veteran did not sustain a right ankle 
fracture in service. Further, clinical and x-ray examinations 
of the right ankle in August 2003 were entirely normal. 
Consequently, the August 2003 medical opinion is severely 
flawed and is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

The basis for the RO's November 1990 denial of service 
connection for postoperative left pelviureteric junction 
obstruction was the absence of any reference to this 
condition in service and post-service treatment in August 
1975, several years post-service. Medical records added to 
the file since November 1990 fail to demonstrate that the 
left pelviureteric junction obstruction which required 
surgery in August 1975 had its onset in service or was 
otherwise related thereto. Consequently, there is no evidence 
which bears directly and substantially upon the specific 
matter under consideration.

As the evidence submitted subsequent to the previous denials 
of service connection is not both new and material, the 
application to reopen the claims for service connection for 
the residuals of a right ankle fractures and postoperative 
left pelviureteric junction obstruction must be denied. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5104, 5108, 7104, 7105; 
38 C.F.R. §§ 3.156 (for applications filed prior to August 
29, 2001), 3.159, 20.302.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
postoperative left pelviureteric junction obstruction is 
denied.

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
residuals of a right ankle fracture is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


